Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitations “on the one hand” and “on the other”. These limitations seem like a literal translation and are unclear.
Claim 4 recites the limitation "the centre" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "a case" in Line 3. It is unclear if this case is the same one recited in Claim 1 or a different one. For examination purposes, the Examiner will assume it is the same case. 
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/286,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention as the noted copending Application above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.
	Claim 1 corresponds to Claims 1 and 7 of 657’.
	Claim 2 corresponds to Claim 2 of 657’.
	Claim 3 corresponds to Claim 3 of 657’.
Claim 4 corresponds to Claim 4 of 657’. 
Claim 5 corresponds to Claim 5 of 657’.
Claim 6 corresponds to Claim 6 of 657’.
Claim 7 corresponds to Claim 8 of 657’.
Claim 8 corresponds to Claim 9 of 657’.
Claim 9 corresponds to Claim 10 of 657’.
Claim 10 corresponds to Claim 11 of 657’.
Claim 11 corresponds to Claim 12 of 657’.
Claim 12 corresponds to Claim 13 of 657’.
Claim 13 corresponds to Claim 14 of 657’.
Claim 14 corresponds to Claim 15 of 657’.
Claim 15 corresponds to Claim 16 of 657’.
Claim 16 corresponds to Claim 17 of 657’.
Claim 17 corresponds to Claim 1 of 657’.
Claim 18 corresponds to Claim 18 of 657’.
Claim 19 corresponds to Claim 19 of 657’.
Claim 20 corresponds to Claim 20 of 657’.
Claim 21 corresponds to Claim 21 of 657’.
Claim 22 corresponds to Claim 22 of 657’.
Claim 23 corresponds to Claim 23 of 657’.
Claim 24 corresponds to Claim 24 of 657’.
Claim 25 corresponds to Claim 25 of 657’.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses musical watch cases, similar to Applicant’s claimed invention, having covers, gongs and lugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833